Exhibit 10.31

SOLAZYME, INC.

2011 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

Pursuant to the Notice Restricted Stock Grant (the “Grant Notice”) and this
Restricted Stock Agreement, SOLAZYME, INC. (the “Company”) has granted the
Recipient, under its 2011 EQUITY INCENTIVE PLAN (the “Plan”), the number of
restricted shares of the Company’s Common Stock indicated in the Grant Notice.
Defined terms not explicitly defined in this Restricted Stock Agreement (this
“Agreement”) but defined in the Plan shall have the same definitions as in the
Plan. The text of the Plan and the Grant Notice are incorporated in this
Agreement by reference. The details of Recipient’s Restricted Shares are as
follows:

1. Vesting. The Restricted Shares shall become vested and non-forfeitable on the
schedule set forth in the Grant Notice. No additional shares become vested after
the Recipient’s Continuous Service Status has terminated for any reason.

2. Tax Treatment. Any withholding tax liabilities incurred in connection with
the Restricted Shares becoming vested and non-forfeitable or otherwise incurred
in connection with the Restricted Shares and any other amounts or rights
hereunder shall be satisfied by (x) the Recipient paying to the Company in cash
or by check an amount equal to the minimum amount of taxes that the Company
concludes it is required to withhold under applicable law within one business
day of the day the tax event arises or (y) to the extent authorized by the
Company in its sole discretion, the Company withholding a portion of the
Restricted Shares that have vested and become non-forfeitable having a fair
market value equal to the minimum amount of taxes that the Company concludes it
is required to withhold under applicable law. Notwithstanding the foregoing,
Recipient acknowledges and agrees that he or she is responsible for all taxes
that arise in connection with the Restricted Shares becoming vested and
non-forfeitable or otherwise incurred in connection with the Restricted Shares.
The Company shall not be obligated to release any shares to the Recipient unless
and until satisfactory arrangements to pay such withholding taxes have been made
and shall be entitled to withhold from any amounts or shares due to the
Recipient hereunder or otherwise in an amount sufficient to pay its withholding
obligations.

3. Termination of Service. If the Recipient’s Continuous Service Status
terminates for any reason, then all Restricted Shares that have not vested on or
before the date of such termination shall automatically be forfeited to the
Company, and all of the Recipient’s rights with respect thereto shall cease
immediately upon termination.



--------------------------------------------------------------------------------

4. Restrictions on Transfer. The Recipient may not sell, transfer, pledge or
otherwise dispose of any of the Restricted Shares until after the applicable
shares have become vested and non-forfeitable on the schedule set forth in the
Grant Notice and have been issued to the Recipient. The Recipient further agrees
not to sell, transfer or otherwise dispose of any shares at a time when
applicable laws or Company policies prohibit a sale, transfer, pledge or other
disposition. The Recipient agrees that, in order to ensure compliance with the
restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent. The Company shall not be required
(i) to transfer on its books any Restricted Shares that have been sold or
otherwise transferred in violation of any of the provisions of this Agreement or
(ii) to treat as owner of such Restricted Shares or to accord the right to vote
or pay dividends to any purchaser or other transferee to whom such Restricted
Shares shall have been so transferred.

5. Stock Issuances. The Restricted Shares shall be issued by the Company and
registered in the name of the Recipient on the stock transfer books of the
Company in electronic or book-entry form.

6. Stockholder Rights. The Recipient will have the same voting and other rights
as the Company’s other stockholders with respect to each Restricted Share until
or unless such Restricted Share is forfeited pursuant to Section 2; provided,
however, that any additional shares of Common Stock or other amounts that become
payable to the Recipient as a result of capitalization adjustments under the
Plan or as a result of any dividend payable on the Restricted Shares, shall
remain subject to forfeiture pursuant to Sections 1 and 3 and the same other
restrictions as the underlying Restricted Shares, unless otherwise determined by
the Committee or the Board.

7. No Retention Rights. The Restricted Shares and this Agreement do not give the
Recipient the right to be retained by the Company or a subsidiary of the Company
in any capacity. The Company and its subsidiaries reserve the right to terminate
the Recipient’s service at any time, with or without cause.

8. Adjustments. In the event of a stock split, a stock dividend or a similar
change in Company stock, the number of shares covered by this Agreement may be
adjusted pursuant to the Plan.

9. Entire Agreement. This Agreement and the Plan constitute the entire
understanding between the Recipient and the Company regarding this Agreement.
Any prior agreements, commitments or negotiations concerning the Restricted
Shares are superseded. This Agreement may be amended only by another written
agreement, signed by both parties.

 

2